

EXHIBIT 10.3
CDI CORPORATION
Third Amendment to Employment and Consulting Agreement
This is the Third Amendment (this “Amendment”) to the Employment Agreement (the
“Agreement”) entered into as of February 15, 2009, and previously amended
effective December 16, 2010 and December 31, 2012, between CDI Corporation, a
Pennsylvania corporation (the “Company”), and Robert J. Giorgio (the
“Executive”).
In consideration of the mutual covenants set forth herein, the parties agree as
follows:
1.
The term of Executive’s employment shall be extended from July 1, 2013 to
September 30, 2013 (together with the initial extension from January 1, 2013 to
June 30, 2013, the “Extension Period”).



2.
In the event of Executive’s Retirement (as defined in the Time Vested Deferred
Stock Agreement dated September 29, 2011 (the “September 2011 Award”)) following
the Extension Period, all the remaining unvested shares in the September 2011
Award shall vest upon Retirement.



3.
All other provisions of the Agreement remain unchanged.



IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
executed this Amendment on September 19, 2013, to be effective as of July 1,
2013.
                                    






                
                                              
       


Company:
 
 
Executive:
CDI CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Paulett Eberhart
 
 
/s/ Robert J. Giorgio
Paulett Eberhart
 
 
Robert J. Giorgio
President & Chief Executive Officer
 
 
 




